              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00071-MR-WCM


MARK T. BECKER,             )
                            )
              Plaintiff,    )
                            )
     vs.                    )               ORDER
                            )
ONEMAIN FINANCIAL GROUP, )
LLC, and ONEMAIN FINANCIAL )
HOLDINGS, INC.,             )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on the parties’ Joint Status Report

[Doc. 19].

      On May 24, 2018, the Defendants filed a motion to compel arbitration

and to stay this civil action. [Doc. 15]. The Plaintiff did not oppose the

Defendants’ motion. [Id.]. On May 29, 2018, the Court entered an Order

staying this civil action, referring this matter to arbitration, and directing the

parties to file status reports every 90 days until the arbitration proceedings

were completed. [Doc. 15]. No status reports, however, were forthcoming.

After being contacted by the Clerk’s Office, the parties filed the present status

report on February 12, 2019. [Doc. 19]. In their report, the parties advise
that they have “engaged in some pre-arbitration discovery” and that the

parties were in the process of “conferr[ing] about the possibility of mediating

this case prior to [or] in lieu of arbitration.” [Id. at 1-2]. It therefore appears

that, despite the Court’s explicit order to the parties to engage in arbitration,

they have not taken any steps to commence a formal arbitration proceeding.

      In light of the foregoing, the Court enters the following Order.

      IT IS, THEREFORE, ORDERED that the parties shall have sixty (60)

days from the entry of this Order to complete an arbitration of this matter.

Upon the conclusion of sixty (60) days, the stay in this matter will be lifted

and this matter will be returned to the Court’s regular docket.

      IT IS SO ORDERED.



                                Signed: February 14, 2019




                                           2
